Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Pre-Brief Conference request filed on 08/04/2021.
Claims 1-6, 8-13, and 15-22 are allowed, and claim 7 and 14 are cancelled. The applicant’s remarks have been fully considered and entered by the examiner.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Attorney Lam P. Doan (63,593) on 02/08/2022.

The application has been amended as follows: 
1.	(Currently Amended) A non-transitory machine-readable medium storing a program executable by at least one processing unit of a computing device, the program comprising sets of instructions for:

receiving, by the integration manager, a request from the application, wherein the request is for sending the plurality of data objects to the computing system;
dividing, by the integration manager, the plurality of data objects into a first groups of data objects and a second group of data objects based on a defined size such that each group of data objects does not exceed the defined size, wherein each data object in the first group of data objects has a first type, wherein each data object in the second group of data objects has a second type;
receiving, by a communication manager operating on the computing device, the request and the plurality of data objects from the integration manager;
identifying, by the communication manager, a first data handler definition from a plurality of data handler definitions stored in a storage of the computing device configured to store data handler definitions, each data handler definition in the plurality of data handler definitions specifying a type of data object, a particular computing system, and a communication protocol, wherein the type of data object specified in the first identified data handler definition is the first type of the first group of data objects and the particular computing system specified in the first identified data handler definition is the computing system;

transmitting, by the communication manager, the first group of data objects to the computing system using the communication protocol specified in the first identified data handler definition; and
transmitting, by the communication manager, the second group of data objects to the computing system using the communication protocol specified in the second identified data handler definition.
2.	(Previously Presented) The non-transitory machine-readable medium of claim 1, wherein the first type of the first group of data objects and the second type of the second group of data objects are different types.
3.	(Previously Presented) The non-transitory machine-readable medium of claim 1, wherein the computing system is a first computing system, wherein the request is a first request, wherein the program further comprises sets of instructions for:

receiving, by the integration manager, a second request from the application, wherein the second request is for sending the set of data objects to a second computing system;
identifying, by the communication manager, a third data handler definition from the plurality of data handler definitions stored in the storage of the computing device, wherein the type of data object specified in the third identified data handler definition is the type of the set of data objects and the particular computing system specified in the third identified data handler definition is the second computing system; and
transmitting, by the communication manager, the set of data objects to the second computing system using the communication protocol specified in the third identified data handler definition.
4.	(Previously Presented) The non-transitory machine-readable medium of claim 1, wherein each data handler definition in the plurality of data handler definitions further specifies a data format, wherein the program further comprises a set of instructions for, prior to transmitting the first group of data objects, converting, by the communication manager, a format of each data object 
5.	(Previously Presented) The non-transitory machine-readable medium of claim 1, wherein each data object in the first group of data objects comprises an object identifier, wherein the program further comprises a set of instructions for, prior to transmitting a data object in the first group of data objects, logging, by the integration manager, the object identifier and type of the data object.
6.	(Previously Presented) The non-transitory machine-readable medium of claim 5, wherein the program further comprises sets of instructions for:
receiving, by the communication manager, a set of transmission results from the computing system, each transmission result in the set of transmission results comprising a message indicating a status of the transmission of a data object in the first group of data objects to the computing system, the object identifier of the data object, and the type of the data object; and
logging, by the integration manager, for each data object in the first group of data objects, the message in the transmission result associated with the data object, the object identifier of the data object, and the type of the data object.
7.	(Canceled)

receiving, by an integration manager operating on the computing device, a plurality of data objects from an application operating on the computing device that the application retrieved from a database of the computing device configured to store data objects;
receiving, by the integration manager, a request from the application, wherein the request is for sending the plurality of data objects to the computing system;
dividing, by the integration manager, the plurality of data objects into a first groups of data objects and a second group of data objects based on a defined size such that each group of data objects does not exceed the defined size, wherein each data object in the first group of data objects has a first type, wherein each data object in the second group of data objects has a second type;
receiving, by a communication manager operating on the computing device, the request and the plurality of data objects from the integration manager;
identifying, by the communication manager, a first data handler definition from a plurality of data handler definitions stored in a storage of the computing device configured to store data handler definitions, each data handler definition in the plurality of data handler definitions specifying a type of data object, a particular computing system, and a communication protocol, wherein the type of data object specified in the first identified data handler definition is the first type of 
identifying, by the communication manager, a second data handler definition from the plurality of data handler definitions stored in the storage of the computing device, wherein the type of data object specified in the second identified data handler definition is the second type of the second group of data objects and the particular computing system specified in the second identified data handler definition is the computing system;
transmitting, by the communication manager, the first group of data objects to the computing system using the communication protocol specified in the first identified data handler definition; and
transmitting, by the communication manager, the second group of data objects to the computing system using the communication protocol specified in the second identified data handler definition.
9.	(Previously Presented) The method of claim 8, wherein the first type of the first group of data objects and the second type of the second group of data objects are different types.
10.	(Previously Presented) The method of claim 8, wherein the computing system is a first computing system, wherein the request is a first request, wherein the method further comprises:

receiving, by the integration manager, a second request from the application, wherein the second request is for sending the set of data objects to a second computing system;
identifying, by the communication manager, a third data handler definition from the plurality of data handler definitions stored in the storage of the computing device, wherein the type of data object specified in the third identified data handler definition is the type of the set of data objects and the particular computing system specified in the third identified data handler definition is the second computing system; and
transmitting, by the communication manager, the set of data objects to the second computing system using the communication protocol specified in the third identified data handler definition.
11.	(Previously Presented) The method of claim 8, wherein each data handler definition in the plurality of data handler definitions further specifies a data format, wherein the method further comprises, prior to transmitting the first group of data objects, converting, by the communication manager, a format of each data object in the first group of data objects into the data format specified in the first identified data handler definition.

13.	(Previously Presented) The method of claim 12 further comprising:
receiving, by the communication manager, a set of transmission results from the computing system, each transmission result in the set of transmission results comprising a message indicating a status of the transmission of a data object in the first group of data objects to the computing system, the object identifier of the data object, and the type of the data object; and
logging, by the integration manager, for each data object in the set of data objects, the message in the transmission result associated with the data object, the object identifier of the data object, and the type of the data object.
14.	(Canceled)
15.	(Currently Amended) A first computing system comprising:
a set of processing units; and

receive, by an integration manager operating on the first computing system, a plurality of data objects from an application operating on the first computing system that the application retrieved from a database of the first computing system configured to store data objects;
receive, by the integration manager, a request from the application, wherein the request is for sending the plurality of data objects to the second computing system;
divide, by the integration manager, the plurality of data objects into a first groups of data objects and a second group of data objects based on a defined size such that each group of data objects does not exceed the defined size, wherein each data object in the first group of data objects has a first type, wherein each data object in the second group of data objects has a second type;
receive, by a communication manager operating on the first computing system, the request and the plurality of data objects from the integration manager;
identify, by the communication manager, a first data handler definition from a plurality of data handler definitions stored in a storage of the first computing system configured to store data handler definitions, each data handler definition in the plurality of data handler definitions specifying a type of data object, a particular 
identify, by the communication manager, a second data handler definition from the plurality of data handler definitions stored in the storage of the computing device, wherein the type of data object specified in the second identified data handler definition is the second type of the second group of data objects and the particular computing system specified in the second identified data handler definition is the second computing system;
transmit, by the communication manager, the first group of data objects to the second computing system using the communication protocol specified in the first identified data handler definition; and
transmit, by the communication manager, the second group of data objects to the second computing system using the communication protocol specified in the second identified data handler definition.
16.	(Previously Presented) The first computing system of claim 15, wherein the first type of the first group of data objects and the second type of the second group of data objects are different types.
17.	(Previously Presented) The first computing system of claim 15, wherein the instructions further cause the at least one processing unit to:

receive, by the integration manager, a second request from the application, wherein the second request is for sending the set of data objects to a third computing system;
identify, by the communication manager, a third data handler definition from the plurality of data handler definitions stored in the storage of the first computing system, wherein the type of data object specified in the third identified data handler definition is the type of the set of data objects and the particular computing system specified in the third identified data handler definition is the third computing system; and
transmit, by the communication manager, the set of data objects to the third computing system using the communication protocol specified in the third identified data handler definition.
18.	(Previously Presented) The first computing system of claim 15, wherein each data handler definition in the plurality of data handler definitions further specifies a data format, wherein the instructions further cause the at least one processing unit to, prior to transmitting the first group of data objects, convert, by the communication manager, a format of each data object in the first group of 
19.	(Previously Presented) The first computing system of claim 15, wherein each data object in the first group of data objects comprises an object identifier, wherein the instructions further cause the at least one processing unit to, prior to transmitting a data object in the first group of data objects, log, by the integration manager, the object identifier and type of the data object.
20.	(Previously Presented) The first computing system of claim 19, wherein the instructions further cause the at least one processing unit to:
receive, by the communication manager, a set of transmission results from the second computing system, each transmission result in the set of transmission results comprising a message indicating a status of the transmission of a data object in the first group of data objects to the second computing system, the object identifier of the data object, and the type of the data object; and
log, by the integration manager, for each data object in the first group of data objects, the message in the transmission result associated with the data object, the object identifier of the data object, and the type of the data object.
21.	(New) The non-transitory machine-readable medium of claim 1, wherein the program further comprises a set of instructions for, prior to transmitting a data object in the first group of data objects, logging, by the integration manager, 
22.	(New) The method of claim 8 further comprising, prior to transmitting a data object in the first group of data objects, logging, by the integration manager, a timestamp indicating a time at which the integration manager received the data object from the application.

Allowable Subject Matter
3.	Claims 1-6, 8-13, 15-20, 21 and 22 respectively, are renumbered as claims 1-6, 8-13, 15-20, 7 and 14 respectively, are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
	The independent claims 1, 8 and 15 have been amended.
The prior arts of record, individually or in combination, do not teach in entirety the independent claims as amended when read in light of the specification. The prior art of records fails to disclose, suggest or teach:
“receiving, by an integration manager operating on the computing device, a plurality of data objects from an application operating on the computing device that the application retrieved from a database of the computing device configured to store data objects;

dividing, by the integration manager, the plurality of data objects into a first groups of data objects and a second group of data objects based on a defined size such that each group of data objects does not exceed the defined size, wherein each data object in the first group of data objects has a first type, wherein each data object in the second group of data objects has a second type;
receiving, by a communication manager operating on the computing device, the request and the plurality of data objects from the integration manager;
identifying, by the communication manager, a first data handler definition from a plurality of data handler definitions stored in a storage of the computing device configured to store data handler definitions, each data handler definition in the plurality of data handler definitions specifying a type of data object, a particular computing system, and a communication protocol, wherein the type of data object specified in the first identified data handler definition is the first type of the first group of data objects and the particular computing system specified in the first identified data handler definition is the computing system;
identifying, by the communication manager, a second data handler definition from the plurality of data handler definitions stored in the storage of the computing device, wherein the type of data object specified in the second identified data handler definition is the second type of the second group of data objects and 
transmitting, by the communication manager, the first group of data objects to the computing system using the communication protocol specified in the first identified data handler definition; and
transmitting, by the communication manager, the second group of data objects to the computing system using the communication protocol specified in the second identified data handler definition.”

The amended independent claims now properly show in detail a method of receiving data objects by the integration manager, receiving request for data objects from the application by the integration manager, dividing data objects into first and second groups based on data object type by the integration manager, receiving request and data objects by the communication manager, identifying first and second data handler definitions defining specific data object type, particular computing system, and communication protocol from storage by the communication manager, transmitting first and second groups of data objects using respective identified communication protocol specified in the data handler definition. Therefore, prior art made of records fails to anticipate and/or render the claimed process as set forth above obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                              

/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453